De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS October 26, 2010 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 RE: Voice Assist, Inc. (formerly Musician’s Exchange) We have read the statements that we understand Voice Assist, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /S/ De Joya Griffith & Company, LLC De Joya Griffith & Company, LLC Certified Public Accountants 2580 Anthem Village Dr., Henderson, NV 89052 Telephone (702) 563-1600 • Facsimile (702) 920-8049
